Exhibit 10.1




MEMORANDUM OF UNDERSTANDING







1.

Parties:  The parties to this agreement are New Bastion Development, Inc., a
Florida Corporation located at 125 S. State Rd. 7, Suite 104-275, Wellington, FL
 33414 (“NBD”), and Universal Capital Management, Inc. Delaware Corporation with
offices at 2601 Annand Drive, Suite 16, Wilmington, DE 19808  (“UCMT”) .
Purposes:  The purpose of this agreement is to document the business terms of
the deal between the parties to enter into a joint development relationship for
the construction of a nitrogen fertilizer plant capable of producing
approximately 4,000 MT of granulated urea on a daily basis (“Project”).  The
Project will be completed by New Bastion Regeneration (NBR), a Florida
corporation (1,000,000 shares authorized, 790,000 I & O) that was formed by New
Bastion Development, Inc. for the sole purpose of completing the Project.




2.

Terms:  

a.

Undertakings of UCMT

i.

UCMT agrees to Purchase from NBD 100,000 of its shares in NBR (12.7%) for
$500,000 and 5,000,000 newly issued restricted shares of UCMT.  

1.

Provide NBD with $500,000 within 45 days pursuant to the following schedule:

a.

$100,000 within 15 days of execution; and

b.

$400,000 60 days.




ii.

UCMT shall have an option to purchase up to 240,000 additional shares currently
owned by NBD in NBR 43% of NBR/Project for an additional $4.8M under terms to be
mutually negotiated.

iii.

UCMT shall immediately caused to be issued 20,000,000 of its restricted in the
name of “New Bastion Development”.  It is the intention of the parties that the
entire portion of the UCMT shares be valued at its fair market value at the date
of the execution of this MOU.  The above shares shall be delivered to NBD as
follows:

1.

5,000,000 upon execution of the MOU.

2.

The remaining 15,000,000 shall be held (and voted by UCMT) and distributed in
accordance with a mutually accepted schedule developed relative to the exercise
of options in accordance with 2. (ii) above,





--------------------------------------------------------------------------------




b.

Undertakings of NBD




i.

NBD shall lend to NDR funds that it receives from the sale of its stock in NBR
from UCMT as follows:

1.

$400,000 from initial $500,000 pursuant to Par. 2 a) (i) (1) (a)(b) above.

2.

Ninety-five (95%) percent of all option money received from UCMT pursuant to
Par.  2 a) (ii) above.

ii.

Such loans by NBD to NBR shall be evidenced by promissory notes bearing
one-percent (1%) interest annually to be paid upon maturity.  Notes shall mature
on the earlier of earlier 3 years or any financing completed by NBR (or any
newly created affiliate) of $50 Million dollars or greater.

iii.

NBD shall make available all material information, in a timely fashion, to
appropriate UCMT personnel relative to NBR.




3.

Final Documents:  It is expressly contemplated that the parties shall further
document this agreement by final documents prepared by counsel, which documents
shall faithfully reflect the business terms set out herein.







SIGNED this 22 day of August, 2012










NEW BASTION DEVELOPMENT, INC










/s/Elliot Bellen

____________________________

ELLIOT BELLEN, CEO.




UNIVERSAL CAPITAL MANAGEMENT., INC










/s/Michael Queen

________________________________

MICHAEL QUEEN, PRESIDENT

 



